Appellate Case: 21-6123       Document: 010110734017     Date Filed: 09/06/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                        Tenth Circuit

                                FOR THE TENTH CIRCUIT                      September 6, 2022
                            _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  RUSSELL NATION, individually and as
  parent and next friend of J.N., a minor;
  CAROL NATION, individually and as
  parent and next friend of J.N., a minor,

           Plaintiffs - Appellants,

  v.                                                          No. 21-6123
                                                       (D.C. No. 5:18-CV-01090-R)
  PIEDMONT INDEPENDENT SCHOOL                                 (W.D. Okla.)
  DISTRICT NO. 22; HOLLY NOELLE
  MORRIS,

        Defendants - Appellees.
                       _________________________________

                                ORDER AND JUDGMENT*
                            _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       Russell and Carol Nation filed this suit on behalf of themselves and J.N., their

 minor child. J.N., who is autistic and nonverbal, was one of eight or so students in

 Holly Morris’s special-education class at Piedmont Middle School in Piedmont,

 Oklahoma, during the school years of 2016–17 and 2017–18. It is undisputed that

 during the 2017–18 school year, Morris physically and verbally abused J.N. and other

 students. Morris reportedly slammed J.N.’s head against a bathroom wall, punched


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6123    Document: 010110734017         Date Filed: 09/06/2022     Page: 2



 him, knocked him out of his desk, pulled his hair, and made disparaging comments to

 him.

        The Nations filed suit against Piedmont Independent School District No. 22

 (the District) seeking damages under 42 U.S.C § 1983 on multiple grounds, including

 failure to train and supervise its employees, and under Oklahoma’s Governmental

 Tort Claims Act on various state-law claims. After denying as untimely the Nations’

 motion to amend to add claims under the Americans with Disabilities Act and the

 Rehabilitation Act of 1973, the United States District Court for the Western District

 of Oklahoma entered summary judgment for the District on the § 1983 claims, stating

 that there was insufficient evidence of violations of J.N.’s constitutional rights after

 the District was made aware of Morris’s pattern of abuse. It also held that the District

 was not liable for negligence under state law.

        The Nations appeal these decisions. We affirm the district court’s denial of the

 Nations’ motion to amend. We also affirm the summary judgment for the District on

 the § 1983 claim, but on a ground different from that relied on by the district court.

 Even if there was sufficient evidence of injury after the District was put on notice,

 the Nations nevertheless failed to demonstrate that the District acted with deliberate

 indifference to the risk of further injury to J.N. As for the negligence claim, after

 summary judgment was granted on the § 1983 claims the district court should have

 declined to exercise supplemental jurisdiction over any state-law claims. We

 therefore remand with instructions to dismiss the negligence claim without prejudice.



                                             2
Appellate Case: 21-6123    Document: 010110734017        Date Filed: 09/06/2022     Page: 3



       I.     APPELLATE JURISDICTION

       Although neither party raises a jurisdictional objection to our review, we have

 an “independent duty” to ensure our jurisdiction. Amazon, Inc. v. Dirt Camp, Inc.,

 273 F.3d 1271, 1274 (10th Cir. 2001).

       After the Nations filed a petition in Oklahoma state court, the case was

 removed to federal court. Their first amended complaint alleged claims against the

 District under (1) 42 U.S.C. § 1983; (2) Title IX of the Educational Amendments of

 1972, 20 U.S.C. § 1681; and (3) various state-law causes of action; it also alleged

 state-law claims against Morris. The district court had jurisdiction to hear the federal

 claims under 28 U.S.C. § 1331 and had supplemental jurisdiction over the state-law

 claims under 28 U.S.C. § 1367.

       The district court granted in part the District’s motion to dismiss, the District’s

 motion for summary judgment, and Morris’s motion for partial summary judgment,

 leaving only a state-law claim for assault and battery against Morris and a state-law

 respondeat superior claim against the District. The court did not address whether it

 should have declined jurisdiction over the state-law claims under 28 U.S.C.

 § 1367(c)(3) after disposing of the federal claims. See generally Smith v. City of Enid

 By & Through Enid City Comm’n, 149 F.3d 1151, 1156 (10th Cir. 1998) (“When all

 federal claims have been dismissed, the court may, and usually should, decline to

 exercise jurisdiction over any remaining state claims.”).

       Five days later the parties filed a joint stipulation to dismiss without prejudice

 the remaining state-law claims. A motion for reconsideration of the summary-

                                            3
Appellate Case: 21-6123    Document: 010110734017          Date Filed: 09/06/2022   Page: 4



 judgment order disposing of the § 1983 claims was denied and the Nations appealed

 to this court.

        Under 28 U.S.C. § 1291 we generally have jurisdiction to hear only appeals

 from final decisions of the district courts. See Amazon, 273 F.3d at 1275. Thus, the

 question arises whether the disposition below—where the jurisdiction-supplying

 federal claims have been adjudicated and the lingering supplemental state-law claims

 have been voluntarily dismissed without prejudice—reflects a final decision allowing

 review of the adjudicated claims. We hold that it does.

        As a general matter, when some claims in an action have been dismissed with

 prejudice, a dismissal of the remaining claims without prejudice does not create a

 final appealable decision because the district court’s job may not be over. See

 Jackson v. Volvo Trucks N. Am., Inc., 462 F.3d 1234, 1238 (10th Cir. 2006) (“Our

 general rule is that a party cannot obtain appellate jurisdiction where the district court

 has dismissed at least one claim without prejudice because the case has not been fully

 disposed of in the lower court.”); Cook v. Rocky Mountain Bank Note Co., 974 F.2d

 147, 148 (10th Cir. 1992) (“[W]hen a plaintiff voluntarily requests dismissal of her

 remaining claims without prejudice in order to appeal from an order that dismisses

 another claim with prejudice, we conclude that the order is not ‘final’ for purposes of

 § 1291.”). In particular, when the claims dismissed without prejudice are federal

 claims or between diverse parties, the plaintiff may be free to refile those claims in

 federal court at a later time. Thus, permitting an appeal would enable the plaintiff to

 circumvent Federal Rule of Civil Procedure 54(b), which permits entry of final

                                             4
Appellate Case: 21-6123     Document: 010110734017          Date Filed: 09/06/2022        Page: 5



 judgment (which could be appealed) as to some but not all claims only if the district

 court “expressly determines that there is no just reason for delay.” See Cook, 974

 F.2d at 147–48 (voluntary dismissal without prejudice of two federal claims did not

 create finality regarding a third claim previously dismissed with prejudice, because

 the plaintiff “remain[ed] free to file another complaint raising those same [federal]

 claims”; plaintiff had “attempted to subvert the requirements of Rule 54(b) by

 voluntarily dismissing” her federal claims).

        But we have recognized necessary exceptions to this general rule, particularly

 when there would otherwise be no avenue for appeal in federal court. See Jackson,

 462 F.3d at 1238 (noting that the rule outlined in Cook “does not apply in every

 circumstance”). For example, the same freedom to refile in federal court is usually

 not available for supplemental state claims dismissed without prejudice. Accordingly,

 in Amazon, 273 F.3d at 1275, we held that a case had been finally disposed of when a

 district court declined to exercise jurisdiction over supplemental state-law claims

 after adjudication of all related federal claims, as is generally the expectation in this

 circuit, see Smith, 149 F.3d at 1156. We explained:

        Although a dismissal without prejudice is usually not a final decision,
        where the dismissal finally disposes of the case so that it is not subject to
        further proceedings in federal court, the dismissal is final and appealable.
        The critical determination as to whether an order is final is whether plaintiff
        has been effectively excluded from federal court under the present
        circumstances.
 Id. (brackets, citations, and internal quotation marks omitted) (emphasis added).

 Otherwise, “a district court’s order dismissing federal claims . . . would be


                                              5
Appellate Case: 21-6123    Document: 010110734017         Date Filed: 09/06/2022     Page: 6



 effectively unreviewable.” Hyde Park Co. v. Santa Fe City Council, 226 F.3d 1207,

 1209 n.1 (10th Cir. 2000).

       We have applied this “effectively excluded” principle even where the parties,

 rather than the court, initiate a dismissal without prejudice. See, e.g., Spring Creek

 Expl. & Prod. Co., LLC v. Hess Bakken Inv., II, LLC, 887 F.3d 1003, 1015–16 (10th

 Cir. 2018) (plaintiffs “effectively excluded” from federal court when their voluntarily

 dismissed state claims were resolved in arbitration); Hyatt v. Bd. of Regents of

 Oklahoma Colleges, 659 F. App’x 522, 524 (10th Cir. 2016) (voluntary dismissal

 without prejudice of § 1983 claim was not a bar to appellate review because the

 statute of limitations for refiling the dismissed claim had passed).

       Here, there is no way for the state-law claims between the nondiverse parties

 to return to federal court—unless we reverse on the jurisdiction-supplying federal

 claim. The practical effect of the stipulated voluntary dismissal in this case is

 therefore the same as the court’s dismissal in Amazon. As in Amazon, it is of no

 moment that the supplemental claims might be revived if the jurisdiction-providing

 claims were to be reinstated after appeal. See Est. of Smart by Smart v. City of

 Wichita, 951 F.3d 1161, 1177 (10th Cir. 2020) (“[W]hen we reverse a district court’s

 dismissal of a federal law claim, we often also direct the district court to reconsider

 whether to exercise supplemental jurisdiction over any state law claims it dismissed

 along with the federal claim.”); see also 15A Charles Alan Wright, Arthur R. Miller,

 & Edward H. Cooper, Federal Practice & Procedure § 3914.8 at 623 (2d ed. 1992)

 (“The threat to finality posed by voluntary or invited dismissals depends on the

                                             6
Appellate Case: 21-6123    Document: 010110734017         Date Filed: 09/06/2022    Page: 7



 question whether a plaintiff who loses the subsequent appeal is permitted to recapture

 the matters relinquished to establish finality.” (emphasis added)).

       We see no compelling reason to treat the situation here as different from the

 one in Amazon. Treating the judgment below as final does not circumvent the

 requirements of any rule of procedure; on the contrary, it furthers the general policy

 of dismissing state-law claims without prejudice when the court has entered a pretrial

 dismissal of the claims upon which federal jurisdiction is predicated. We hold that

 there is a final judgment here and that we have jurisdiction.

       II.    ANALYSIS

       “We review the district court’s grant of summary judgment de novo, applying

 the same standard used by the district court. Summary judgment is appropriate only if

 there is no genuine issue as to any material fact and the moving party is entitled to a

 judgment as a matter of law.” Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1114

 (10th Cir. 2007) (ellipsis, citations, and internal quotation marks omitted). We view

 the evidence in the light most favorable to the Nations as the nonmoving party,

 drawing all reasonable inferences in their favor. See id.

                     A.     Section 1983 Liability

       The Nations argue that the District’s failure to adequately train and supervise

 its employees resulted in violations of J.N.’s right to due process.1 First, they claim



       1
          The District’s appellate brief failed to argue that Morris’s abuse did not rise
 to the level of a due-process violation. Although counsel briefly mentioned during
 oral argument that any injuries that occurred after the District was on notice may not
                                             7
Appellate Case: 21-6123     Document: 010110734017         Date Filed: 09/06/2022     Page: 8



 that the District lacked a written policy for reporting teacher abuse and that it failed

 to train its staff to report misconduct after it became aware of Morris’s treatment of

 the students. Second, they claim that the District failed to increase supervision or

 follow-up on various complaints it received about Morris.

        Because Defendant is a public-school district, the municipal-liability

 framework applies. See Brammer-Hoelter v. Twin Peaks Charter Acad., 602 F.3d

 1175, 1188 (10th Cir. 2010). “Municipal liability under § 1983 attaches where—and

 only where—a deliberate choice to follow a course of action is made from among

 various alternatives by city policymakers.” City of Canton, Ohio v. Harris, 489 U.S.

 378, 389 (1989) (brackets and internal quotation marks omitted). A municipal entity

 cannot be held vicariously liable for the acts of its employees; it is liable only for its

 own acts—that is, “when the execution of [its] policy or custom inflicts the injury.”

 Id. at 385 (ellipsis and internal quotation marks omitted). In addition to promulgated

 policies or decisions, a “policy or custom may take the form of . . . failure to

 adequately train or supervise employees, so long as that failure results from

 deliberate indifference to the injuries that may be caused.” Bryson v. City of

 Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010) (internal quotation marks

 omitted).

        “Deliberate indifference is a stringent standard of fault, requiring proof that a

 municipal actor disregarded a known or obvious consequence of his action.” Connick


 qualify, “[i]ssues raised for the first time at oral argument are considered waived.”
 Fed. Ins. Co. v. Tri-State Ins. Co., 157 F.3d 800, 805 (10th Cir. 1998).
                                              8
Appellate Case: 21-6123      Document: 010110734017          Date Filed: 09/06/2022     Page: 9



 v. Thompson, 563 U.S. 51, 61 (2011) (brackets and internal quotation marks omitted).

 A municipal entity is deliberately indifferent if it has “actual or constructive notice

 that its action or failure to act is substantially certain to result in a constitutional

 violation, and it consciously or deliberately chooses to disregard the risk of harm.”

 Id. at 789 (internal quotation marks omitted). Although it “may seem contrary to

 common sense to assert that a municipality will actually have a policy of not taking

 reasonable steps to train its employees,” when “the need for more or different

 training is so obvious, and the inadequacy so likely to result in the violation of

 constitutional rights,” the policymakers’ failure to train or supervise “may fairly be

 said to represent a policy for which the [municipality] is responsible.” Canton, 489

 U.S. at 390. “A municipality’s culpability for a deprivation of rights is at its most

 tenuous where a claim turns on a failure to train.” Connick, 563 U.S. at 61.

        The requisite notice can be established by “proving the existence of a pattern

 of tortious conduct” or, in some cases, without such a pattern “if a violation of

 federal rights is a highly predictable or plainly obvious consequence of a

 municipality’s action or inaction.” Bryson, 627 F.3d at 789 (internal quotation marks

 omitted); see Canton, 489 U.S. at 390 n.10. It is not enough to show that more or

 better training or supervision may have helped avoid the injury. See Canton, 489 U.S.

 at 391. The training deficiency must have been the “moving force behind the injury

 alleged.” Bd. of Cnty. Comm’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 404

 (1997) (internal quotation marks omitted); see, e.g., Carr v. Castle, 337 F.3d 1221,

 1231–32 (10th Cir. 2003) (even if police officers were inadequately trained to

                                               9
Appellate Case: 21-6123     Document: 010110734017         Date Filed: 09/06/2022    Page: 10



  respond to an aggressive suspect, “[t]hey were not trained . . . to shoot [the suspect]

  repeatedly in the back after he no longer posed a threat”).

        The District’s liability therefore depends on what its relevant policymakers

  knew about Morris’s conduct, when they knew it, and how they responded. Whether

  a school administrator is considered a policymaker (a final decisionmaker on relevant

  matters) depends on the specific circumstances of the case and it may be hotly

  contested. See Brammer-Hoelter, 602 F.3d at 1189–90; Brown v. Gray, 227 F.3d

  1278, 1288–89 (10th Cir. 2000). But here the parties appear to assume that the

  District is not liable for the actions or inaction of the paraprofessionals and teachers,

  but that it may be liable for the conduct of higher authorities, such as the directors

  involved or the school principals. The District makes no distinction between various

  administrators in its brief nor does it argue that liability cannot be based on their

  decisions. We therefore assume, without deciding, that the District could be liable for

  the deliberate indifference of those administrators. Even with this assumption,

  however, we affirm dismissal of the § 1983 claims because of the absence of

  evidence that any administrator acted with deliberate indifference. We limit our

  discussion to McDonald because there is no evidence that another administrator had

  more relevant information than he did or took relevant action beyond what he took.

        We summarize the various complaints made about Morris’s classroom and the

  steps taken by McDonald in response: There appear to have been no complaints about

  Morris during the 2016–17 school year, Morris’s first year at Piedmont; and Carol

  Nation testified that she was happy with Morris as J.N.’s teacher during that year. At

                                              10
Appellate Case: 21-6123     Document: 010110734017         Date Filed: 09/06/2022      Page: 11



  the end of the school year, however, a departing paraprofessional (or aide) who

  worked in Morris’s classroom told Lynda White, the District’s Director of Special

  Services, that she “didn’t like how some of the language was and how the kids were

  being treated” in Morris’s class. Aplt. App., Vol. III at 752. But her complaints were

  not specific and did not mention any inappropriate contact. White suggested to then

  vice principal Andrew Graham that he do some “unannounced walk-throughs” to see

  if he heard anything. Id. at 752. That summer, Graham was replaced by Nadia

  DeKoch, but no one relayed these complaints to her.

         Less than a month into the following school year, in early September of 2017,

  Tanya Caraballo, a paraprofessional in Morris’s class, approached Principal Clay

  McDonald with concerns about the classroom. She testified that she was “kind of

  vague” and told McDonald that they needed additional staff. Id. at 593. McDonald

  testified that they talked generally about the “intensity” and “volatility” of the

  classroom and D.O., one particularly difficult student. Id. at 633–34. McDonald told

  Caraballo he would speak with Morris. According to Caraballo, Morris held a team

  meeting the next day and told the paraprofessionals that “if [they] didn’t like the way

  that she was doing things, . . . [they] could find another job.” Id. at 594.

         McDonald testified that during the fall semester some employees shared “how

  intense that room was,” and that it was crowded and needed more support. Id. at 620.

  Morris herself told McDonald she felt her classroom was understaffed. And

  McDonald testified he was well-aware of the staffing concerns: “I’m in there four to

  five times out of the week, . . . I know, and . . . the upper administration would come

                                              11
Appellate Case: 21-6123    Document: 010110734017         Date Filed: 09/06/2022       Page: 12



  over sometimes and help, . . . and we just knew it was just a very difficult situation.”

  Id. at 623. The employees mentioned that Morris seemed stressed, got upset, or was

  “having it rough right now,” but no one reported that she was making improper

  physical contact. Id. at 622. The District hired an additional paraprofessional in

  September, brought in behavior specialists to work with D.O. and provide additional

  training to the class staff, and, according to McDonald, he or DeKoch walked by the

  classroom daily to provide support.

        On September 15, 2017, the Nations met with Morris to discuss bruising

  around J.N.’s collarbone and J.N.’s behavior. Morris sent McDonald, DeKoch, and

  Dr. Courtney Lockridge, Executive Director of Educational Services, an email to

  notify them about the meeting, explaining that she “did not have an answer for” the

  bruising and that she and the Nations discussed J.N.’s increased aggression at school,

  which the Nations said they did not see at home. Aplt. App., Vol. II at 441. She also

  recounted a “fright[ening]” episode with J.N. that day when he grabbed her neck, and

  she included photos of her neck. Id.

        Also in mid or late September, Caraballo approached McDonald again.2 This

  time she shared explicit concerns about Morris’s conduct, saying that she once saw

  Morris “slam[] [J.N.’s] head against the wall” when they took him to the bathroom




        2
         Caraballo first contacted White for advice about how to approach her second
  complaint with McDonald. White advised her to be as specific as possible with him.
  Nothing in the record indicates what details Caraballo provided to White.
                                             12
Appellate Case: 21-6123     Document: 010110734017         Date Filed: 09/06/2022     Page: 13



  together; that she had flipped his desk, causing him to fall; and that she made

  disparaging remarks to him. Id. at 603.

         The district court ruled that this meeting was sufficient to put McDonald, and

  therefore the District, on notice of Morris’s unconstitutional behavior. We agree. The

  reports before this meeting about staffing and the intensity of the class did not

  suggest that Morris was abusing students, even if they may have indicated the class

  was dysfunctional. Without notice that training or supervision is “deficient in a

  particular respect, decisionmakers can hardly be said to have deliberately chosen” a

  form of training or supervision likely to cause constitutional violations. Connick, 563

  U.S. at 62 (emphasis added); Waller v. City & Cnty. of Denver, 932 F.3d 1277, 1286

  (10th Cir. 2019) (reports of inmate injuries, without indication that injuries were

  related to officers’ use of force, “fail to suggest any deficiency in Denver’s

  excessive-force training”). We therefore consider only the involved administrators’

  conduct after this point to determine whether the District acted with deliberate

  indifference.

         According to Caraballo, after her second meeting with McDonald he said,

  “That doesn’t seem like [Morris], but I’ll talk to her.” Aplt. App., Vol. II at 387.

  McDonald testified that it was “hard to navigate what was really happening” and he

  wondered if Caraballo was “trying to get [Morris] in trouble” because she was telling

  him “stuff [he] had never witnessed or . . . heard from anybody else at that point.”

  Id., Vol. III at 724. He said, “[I] was just trying to figure out the best way to handle it

  because [Caraballo and Morris] did have a very close interworking relationship . . . ,

                                              13
Appellate Case: 21-6123     Document: 010110734017         Date Filed: 09/06/2022     Page: 14



  and so [I] wanted to make sure we kept that relationship going for the benefit of the

  class.” Id. McDonald then met with Morris about this complaint; the specific contents

  of this meeting are not revealed in the record but Morris presumably denied the

  allegations, as she did during her deposition. After this meeting, according to

  Caraballo, Morris again told the paraprofessionals that if they did not like how she

  ran her class, they could find new jobs. There is no evidence that Caraballo told

  McDonald, or that McDonald was otherwise aware, that Morris had been threatening

  the paraprofessionals.

         In October the Nations met with Morris and McDonald about a cut on J.N.’s

  head and why he continued to be “so much more aggressive that year than he ever

  had been.” Id., Vol. II at 363. Morris told them that J.N. slipped in the bathroom and

  scratched his head. They also “exchanged ideas of things to try” to resolve his

  aggression. Id. at 364. On October 12 the Nations sent McDonald a follow-up email,

  suggesting that J.N. be allowed to walk outside or go to P.E. class to help calm him.

  McDonald replied that they had tried this and it seemed to work. There is no

  evidence the Nations reported any issues to the school after this time.

         The next week, on October 19, McDonald created a document outlining certain

  procedures for Morris’s classroom, titled “Expectations for paraprofessionals” (EFP).

  Id. at 444. He testified that the EFP was intended to put in place procedures for

  specific students and remind everyone of proper classroom protocols. The EFP

  required, among other things, that “[t]wo staff members must be with [J.N.] when he

  is taken to the restroom”; that “[i]f the number of staff is short or the ability to have

                                              14
Appellate Case: 21-6123     Document: 010110734017       Date Filed: 09/06/2022    Page: 15



  all eyes on students in the room is not available, staff members must call the office

  immediately for help”; and that “[s]taff members are not to be on their cell phones

  while they are supervising students.” Id. McDonald met with Morris and each

  paraprofessional individually to review and sign the expectations; there is no

  evidence that anyone shared examples of abuse or mentioned fear of Morris during

  these meetings.

        DeKoch said in her affidavit that she and McDonald “regularly visited Morris’

  classroom and observed [Morris],” and that she performed evaluative observations of

  Morris in September, November, and December, id. at 282; McDonald testified he

  was in Morris’s classroom “at least four to five days out of the week,” id. at 254.

  Neither DeKoch nor McDonald saw Morris violating any policies or mistreating the

  students, and she received high marks on her formal evaluation in December.

  Caraballo and another paraprofessional said that Morris changed her behavior when

  the principals were around.

        Morris acknowledged that McDonald stopped by the class often and would

  spend about five minutes either talking to students or observing. Caraballo, on the

  other hand, said he came to the classroom “[o]nly whenever [they] called for help.”

  Id., Vol. III at 595. But she also said that McDonald began observing the class more

  often in late November.

        On January 16, 2018, Morris was seen forcefully dragging D.O. down the hall,

  causing several employees to approach McDonald the next day with allegations about

  Morris’s increased aggression and abuse of the students. Morris was suspended that

                                            15
Appellate Case: 21-6123    Document: 010110734017         Date Filed: 09/06/2022     Page: 16



  morning. At the District’s request the special-education staff submitted written

  statements to the District and the police about their observations. These statements

  revealed that staff had seen Morris push J.N. against the wall; punch him in the

  genitals to get him to stop masturbating; and “yank his hair to get him to do work on

  occasion,” App. Vol. III at 463. They also reported that Morris was increasingly

  taking J.N. to the bathroom alone, often when she was upset with him, and that J.N.

  returned with marks after one or more of these bathroom trips. As part of the police

  investigation, the Nations provided photos on January 23 of scratches on J.N.’s head

  that “occurred not long after Christmas Break.” Id. at 671.

        In light of this evidence we are not as certain as the district court that the

  Nations could not show injury after Caraballo’s second complaint. Regardless, this

  evidence does not demonstrate deliberate indifference to the risk of further injury to

  J.N., even if McDonald could have done more to protect the students.

        The failure of remedial measures does not establish deliberate indifference.

  See Doe on Behalf of Doe v. Dallas Indep. Sch. Dist., 153 F.3d 211, 219 (5th Cir.

  1998) (“[t]he fact that [the principal] misread the situation and made a tragic error in

  judgment does not create a genuine issue of material fact as to whether she acted with

  deliberate indifference” when she spoke with the accused teacher and determined the

  student’s abuse allegations were untrue); cf. J.M. ex rel. Morris v. Hilldale Indep.

  Sch. Dist. No. 1-29, 397 F. App’x 445, 453 (10th Cir. 2010) (in Title IX case, finding

  that, unlike the principal in Doe who took steps to corroborate allegations, a principal

  who failed to even question the alleged perpetrator or victim after hearing allegations

                                             16
Appellate Case: 21-6123     Document: 010110734017         Date Filed: 09/06/2022     Page: 17



  of sexual abuse may be deliberately indifferent). For example, in Rost ex rel. K.C. v.

  Steamboat Springs RE-2 Sch. Dist., 511 F.3d 1114, 1125 (10th Cir. 2008), the

  plaintiff claimed that the school district had “a custom of acquiescing to student

  sexual harassment” because it knew of complaints about sexual harassment by the

  students who assaulted plaintiff’s daughter and had previously disciplined one of

  those students for sexual harassment. But, we said, these steps indicated that “the

  district was aware of several discrete problems and was working to remedy them—

  which only raises an issue of the district’s negligence, not its deliberate indifference.”

  Id. at 1125. And there, the school district was aware of multiple complaints of

  harassment, which had been corroborated.

         By contrast, here, McDonald had received only one complaint that Morris had

  physically abused a student. And after Caraballo’s report, which McDonald

  reasonably took with a grain of salt (because it was inconsistent with all his previous

  knowledge of Morris), he met with Morris and she apparently denied the allegations.

  Nevertheless, he formalized procedures for the class that would ensure there was

  always another member of the staff with Morris and J.N. and sufficient support staff

  in the classroom (that is, “eyes on all the students” at all times); otherwise, staff

  members were to call the office immediately, Aplt. App., Vol. II at 444; he discussed

  those expectations with Morris and each of the paraprofessionals individually and

  they signed a document memorializing those expectations.

         In addition, McDonald and his vice principal increased their personal

  observations of Morris’s classroom yet observed no misconduct. Although the

                                              17
Appellate Case: 21-6123    Document: 010110734017        Date Filed: 09/06/2022    Page: 18



  Nations argue that McDonald’s short visits were not designed to catch misconduct,

  McDonald spent longer periods of time in the classroom helping out when it was

  short-staffed and DeKoch performed evaluations of Morris in September, November,

  and December.

        Thus, from McDonald’s perspective, the remedial measures appeared to be

  effective, or Caraballo’s observations represented one-off incidents. He received no

  other complaints until January, the principals had not observed any inappropriate

  behavior, and Morris received high marks on her evaluations. Once McDonald

  learned that Morris was violating classroom policies and abusing students, she was

  suspended the very same day.

        Further, McDonald had no reason to believe that employees were not reporting

  Morris’s abuse. The staff was instructed that “if there was something that was off, to

  report it to your principal.” Aplt. App., Vol. II at 593. And several employees other

  than Caraballo had approached McDonald with a variety of concerns about Morris’s

  class environment and her stress levels. It was hardly obvious that those employees

  would decline to report more egregious misconduct and abuse.

        In retrospect, one might wish that MacDonald had believed Caraballo rather

  than Morris at the outset. But we do not think that a reasonable factfinder could infer

  from the evidence presented to the district court that McDonald was deliberately

  indifferent to the risk that Morris might pose to J.N. We therefore affirm the

  summary judgment in favor of the District on the § 1983 claims.



                                            18
Appellate Case: 21-6123     Document: 010110734017         Date Filed: 09/06/2022     Page: 19



                B.     Negligent Failure to Investigate

         The district court also granted judgment for the District on Plaintiff’s

  negligent-investigation claim under the Oklahoma Governmental Tort Claims Act on

  the same grounds as the § 1983 claim. Ordinarily, though, the court should dismiss

  supplemental state-law claims without prejudice once it grants pretrial motions

  dismissing all the claims on which federal jurisdiction is based. See Smith, 149 F.3d

  at 1156. We therefore reverse with instructions to the district court to do so on remand.

                C.     Denial of Motion to Amend

         “We review for abuse of discretion a district court’s denial of a motion to

  amend a complaint after the scheduling order’s deadline for amendments has passed.”

  Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1247 (10th Cir. 2015). The party seeking

  to amend must generally show good cause—for example, learning new facts during

  discovery. See id. “Courts have denied leave to amend . . . where the moving party

  cannot demonstrate excusable neglect, . . . [such as] where [it] was aware of the facts

  on which the amendment was based for some time prior to the filing of the motion to

  amend.” Fed. Ins. Co. v. Gates Learjet Corp., 823 F.2d 383, 387 (10th Cir. 1987).

         In March 2021—almost a year after the time to submit amended pleadings

  expired—Nations moved for leave to amend their complaint to add claims under the

  Americans with Disabilities Act and the Rehabilitation Act of 1973. They asserted

  that “[t]hrough discovery in this case, the Nations learned new details about the

  underlying facts,” citing production of documents by the police on October 1, 2020

  (in response to the Nations’ subpoena), which included District employees’
                                              19
Appellate Case: 21-6123    Document: 010110734017        Date Filed: 09/06/2022     Page: 20



  statements to police. The district court denied the motion: “This case has been

  pending for over two years. Allowing the proposed amendments would in many

  respects start the case over. [The Nations] have failed to cite the discovery of new

  facts that could not have been [discovered] earlier with due diligence.” Aplt. App.,

  Vol. I at 177.

        This was not an abuse of discretion. The Nations did not explain in district

  court what new facts supported the existence of an ADA claim beyond the

  information already available to them, or why that information could not have been

  discovered earlier. We have held undue delay alone to be reason enough to deny a

  motion to amend. See Hayes v. Whitman, 264 F.3d 1017, 1026 (10th Cir. 2001).

        III.   CONCLUSION

        We AFFIRM the district court’s grant of summary judgment for the District

  on the § 1983 claim and its denial of the Nations’ motion for leave to amend. We

  REVERSE summary judgment for the District on the state-law negligence claim and

  REMAND with instructions to dismiss the claim without prejudice.


                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                            20